DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 1. Claims 1-8 and 10-16 are pending and considered in the present Office action.

The 112 rejection is withdrawn in view of the amendment. 

The 103 rejections are maintained. Please see the Response to Arguments section for more details. 

Response to Arguments
Applicant argues the advantage of using borate additives in Jow is that they promote the formation of the SEI, and the modification of Jow with Heider would change the principle of operation. However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984), MPEP 2145. Applicant has not provided any evidence to support their conclusion, i.e., effect of the claimed borate salt on SEI formation. 
Applicant’s arguments are further not persuasive for the following reasons:
PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN - "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP 2123, I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), MPEP 2123, II. Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, Jow teaches a battery including an electrolyte solution having solvent (i.e., PC, EC, EMC), and a salt a (LiBF4), i.e., Electrolyte A: 1M LiBF4 in PC-EC-EMC (1:1:3 wt. ratio); this may be considered a non-preferred embodiment, or the general state of the art of a known electrolyte in the art. Heider suggests the inclusion of a borate salt (as claimed), as either a conductive salt or additive, in combination with other conductive salts such as LiBF4, to an electrolyte solution comprising aprotic solvent mixtures (i.e., PC, EC, EMC, etc.) because they have improved conductivity and are electrochemically stable. Further, the borate salts described by Heider have not only thermal stability, typical of borates, but also high oxidation stability, see e.g., paras. [0010], and [0031]. It would be obvious to one having ordinary skill in the art Electrolyte A (i.e., aprotic solvent, LiBF4 salt) may include the claimed borate additive suggested by Heider because such borates have improved conductivity, electrochemically stable, and have not only thermal stability, typical of borates, but also high oxidation stability. 

Applicant’s argument that it would not be obvious to modify Jow with Heider because it would require Jow to relinquish unexpected results is not persuasive. The electrolyte of Jow (e.g., Electrolyte A) is the general state of the art of a known electrolyte (not what the patentees describes as their own invention), and does not appear to produce any unexpected result, see e.g., Table 1. Since Electrolyte A does not yield any unexpected result, it follows that the modification of Electrolyte A (in view 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In this case, the motivation to modify Jow was not gleaned from the instant disclosure, but rather provided by Heider. Heider teaches the inclusion of a borate salt (as claimed), as either a conductive salt or additive, in combination with other conductive salts such as LiBF4, to an electrolyte solution having an aprotic solvent mixture because they have improved conductivity and are electrochemically stable. Further, the borate salts described by Heider have not only thermal stability, typical of borates, but also high oxidation stability, see e.g., paras. [0010], and [0031]. It would be obvious to one having ordinary skill in the art Electrolyte A (i.e., aprotic solvent, LiBF4 salt) may include the claimed borate additive suggested by Heider because such borates have improved conductivity, electrochemically stable, and have not only thermal stability, typical of borates, but also high oxidation stability. 

For the reasons set forth above, the rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, 10-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jow et al. (US 7,524,579), in view of Simon et al. (US 5,626,981), and Heider et al. (US 2001/0033964), hereinafter Jow, Simon and Heider (all of record).
Regarding Claims 1, 7-8, 11-13, and 15-16, Jow teaches a lithium ion battery comprising an anode (or a negative electrode) having an anode active material comprising a carbon capable of reversibly occluding and releasing lithium ions (i.e., coke, graphite, etc.); cathode (or a positive electrode) having a cathode active material comprising a material capable of occluding and releasing lithium ions selected from lithium ion intercalating transition metal oxides with a layer structure, and lithiated transition metal oxides of a spinal structure (i.e., LiNiO2, LiMn2O4, LiCoO2); and an electrolyte, see e.g., col. 3 line 62, col. 4 line 61 – col. 5 line 17.
The electrolyte is a electrolyte composition consisting a solvent (i.e., PC:EC:EMC), and salt (i.e., LiBF4), see e.g., Table 1, col. 6 line 62 – col. 7 line 67: thus, Jow teaches an electrolyte composition consisting
(i) at least one aprotic organic solvent wherein the at least one aprotic organic solvent is selected from (a) cyclic and noncyclic organic carbonates, which may be halogenated, (b) di-C1-C10-alkyl ethers, which may be partly halogenated, (c) di-C1-
(ii) at least one conducting salt different from the at least one compound of formula (I), wherein at least on is selected from the group consisting LiBF4, LiPF6, LiAsF6, LiClO4, LiCF3SO3, LiN(SO2CF3)2, etc., see e.g., col. 5 lines 41-47.
Jow does not teach a further additive selected from vinylene carbonate (VC) or derivatives of vinylene carbonate. However, Simon teaches small amounts of vinylene carbonate, or derivatives of vinylene carbonates, can effectively suppress propylene carbonate decomposition and improve the performance of the lithium ion cell, see e.g., examples col. 3-5, where it was observed that the addition of VC resulted in substantially larger capacity, and Jow col. 2 lines 40-44. Thus, it would be obvious to one having ordinary skill in the art to include VC in the electrolyte composition of Jow to suppress propylene carbonate (PC) decomposition and improve the performance of the lithium ion cell. 
Regarding Claims 1-6, Jow does not teach the following structure with respect to the claimed formula (I), pictured below. 

    PNG
    media_image1.png
    186
    232
    media_image1.png
    Greyscale

Relevant to Claims 1 and 2, Jow does not teach a lithium borate salt of formula (I), pictured above, wherein R1, R2, R3, and R4 are selected independently from C1-C10 (or C1-C6) alkyl. 
Relevant to Claims 1 and 3, Jow does not teach a lithium borate salt of formula (I), included above, wherein R1, R2, and R3 are optionally fluorinated C1-C6 alkyl and R4 is selected from C1-C6 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Relevant to Claims 1 and 4, Jow does not teach a lithium borate salt of formula (I), included above, wherein R1, R2, and R3 are CH3 and R4 is selected from C2-C6 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Relevant to Claims 1 and 5, Jow does not teach a lithium borate salt of formula (I), included above, wherein R1, R2, and R3 are CH3 and R4 is selected from C2-C4 alkyl, wherein the alkyl may be substituted by one or more groups selected from F. 
Relevant to Claim 6, Jow does not teach the lithium borate salt of formula (I) is lithium 2,2,2-trifluoroethyl trimethyl borate or lithium trifluoroethyl trimethyl borate.
However, Heider is concerned with electrochemical cells which include borate salts as either a conductive salt or additive, in combination with other conductive salts such as LiBF4, in an electrolyte solution containing aprotic solvent mixtures (i.e., PC, 
Claims 1-2 are satisfied since R1-R4 may be identical alkoxy (e.g., forming B-O-alkyl) radical (C1-C8), satisfying that R1-R4 are selected independently from each other from C1-C6 alkyl, see e.g., para. [0020]. 
Claims 1 and 3 are satisfied because R1-R4 may be the same or different alkoxy (e.g., forming B-O-alkyl) radical (C1-C8), where R1-R4 are optionally partially or fully substituted with F, thereby satisfying R1-R3 are fluorinated C1-C6 alkyls, while R4 is C1-C6 wherein alkyl is substituted by F, see e.g., paras. [0020], and [0023]. 
Claims 1 and 4 are satisfied because R1-R4 may be the same or different alkoxy (e.g., forming B-O-alkyl) radical (C1-C8), which teaches CH3 for R1-R3, and R1-R4 are optionally partially or fully substituted with F, thereby satisfying that R4 is a C2-C10 alkyl that is fluorinated, see e.g., paras. [0020, [0023]. 
Claims 1 and 5 are satisfied because R1-R4 may be the same or different alkoxy (e.g., forming B-O-alkyl) radical (C1-C8), which teaches CH3 for R1-R3, and R1-R4 are optionally partially or fully substituted with F, thereby satisfying that R4 is a C2-C4 alkyl that is fluorinated, see e.g., paras. [0020, [0023].
 Finally, with respect to claim 6, Heider teaches lithium trifluoroethyl trimethyl borate and lithium 2,2,2-trifluoroethyl trimethyl borate because R1-R4 may be the same or different alkoxy (e.g., forming B-O-alkyl) radical (C1-C8), which teaches CH3 for R1-R3, 1-R4 are optionally partially or fully substituted with F, thereby satisfying that R4 is a fluorinated ethyl, see e.g., paras. [0020], and [0023].  
It would be obvious to one having ordinary skill in the art to utilize the borate salts of Heider in the electrolyte of Jow for their improved conductivity, electrochemically stability, thermal stability, and high oxidation stability.
Regarding Claims 1 and 10, the weight percent of each component in the electrolyte composition is calculated as follows. The tables of Jow show exemplary electrolyte compositions. For example, Table 1 teaches one electrolyte composition includes 0.95 mol of a conducting salt different from formula (I), i.e., LiBF4, 0.05 mol of a lithium borate salt (LiBOB), and a PC:EC:EMC solvent. It is noted the amount of borate salt in Jow is consistent with the amount employed by Heider. Jow teaches borates in proportions of about 0.5% to 5% with other conductive salts (i.e., LiBF4); Heider employs borate salts in proportions of 1% to 99% in combination with other conductive salts such as LiBF4, see e.g., para. [0033]. The solvent in the electrolyte (i.e., PC:EC:EMC) of Jow may use a single solvent instead of a mixture (e.g., propylene carbonate (PC) alone as shown in electrolyte D, col. 7 line 4 of Jow). For simplicity, the calculation for weight percent utilizes a single solvent, i.e., PC. Jow teaches the concentration (molarity, M) of the salts in the electrolyte is between 0.3 mol/L to 1.5 mol/L, see e.g., col. 4 lines 16-18; thus, the volume of the solvent (i.e., PC:EC:EMC) in this example may be 1 liter to give a concentration of salt (LiBF4 and LiBOB) as 1 mol salt (i.e., 0.95 + 0.05) /L PC:EC:EMC; or, when only a single solvent is used, the volume of the solvent may be 1 L PC for the total moles of salt. Jow was modified by Simon to 

Mass of each component in the electrolyte composition:
                 
                    
                        
                            0.95
                             
                            m
                            o
                            l
                             
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                    *
                     
                    
                        
                            93.746
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            
                                
                                    L
                                    i
                                    B
                                    F
                                
                                
                                    4
                                
                            
                        
                    
                    =
                    89.0587
                     
                    g
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                
            
                
                    0.05
                     
                    m
                    o
                    l
                     
                    L
                    i
                    B
                    O
                    B
                    *
                     
                    
                        
                            193.79
                             
                            g
                        
                        
                            1
                             
                            m
                            o
                            l
                             
                             
                            L
                            i
                            B
                            O
                            B
                        
                    
                    =
                    9.6895
                     
                    g
                     
                    L
                    i
                    B
                    O
                    B
                
            
                
                    1
                    L
                     
                    P
                    C
                    *
                     
                    
                        
                            1.200
                             
                            g
                             
                            P
                            C
                        
                        
                            m
                            L
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            L
                        
                        
                            1
                            L
                        
                    
                     
                    =
                    1200
                     
                    g
                     
                    P
                    C
                
            

Mass of VC must satisfy Simon (i.e., 0.01 wt. % to 10 wt. %):
                
                    
                        
                            12
                             
                            g
                             
                            V
                            C
                        
                        
                            1200
                             
                            g
                             
                            P
                            C
                            +
                            12
                            g
                             
                            V
                            C
                        
                    
                    *
                    100
                    =
                    1
                     
                    w
                    t
                     
                    %
                     
                    V
                    C
                     
                    i
                    n
                     
                    t
                    h
                    e
                     
                    s
                    o
                    l
                    v
                    e
                    n
                    t
                     
                    m
                    i
                    x
                    t
                    u
                    r
                    e
                
            

Total mass of the electrolyte composition:
                
                    89.1
                    g
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                    +
                    9.7
                    g
                     
                    L
                    i
                    B
                    O
                    B
                    +
                    1200
                    g
                     
                    P
                    C
                    +
                    12
                    g
                     
                    V
                    C
                    =
                    1310.8
                     
                    g
                     
                    t
                    o
                    t
                    a
                    l
                     
                    m
                    a
                    s
                    s
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    l
                    y
                    t
                    e
                     
                    c
                    o
                    m
                    p
                    o
                    s
                    i
                    t
                    i
                    o
                    n
                
            

Mass weight percent of each component:
                
                    
                        
                            12
                             
                            g
                             
                            V
                            C
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.92
                     
                    w
                    t
                     
                    %
                     
                    V
                    C
                
            
                
                    
                        
                            1200
                             
                            g
                             
                            P
                            C
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    91.5
                     
                    w
                    t
                     
                    %
                     
                    P
                    C
                
            
                
                    
                        
                            89.1
                             
                            g
                             
                             
                            
                                
                                    L
                                    i
                                    B
                                    F
                                
                                
                                    4
                                
                            
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    6.8
                     
                    w
                    t
                     
                    %
                     
                     
                    
                        
                            L
                            i
                            B
                            F
                        
                        
                            4
                        
                    
                
            
                
                    
                        
                            9.7
                             
                            g
                             
                             
                            L
                            i
                            B
                            O
                            B
                        
                        
                            1310.8
                             
                            g
                             
                            t
                            o
                            t
                            a
                            l
                             
                            m
                            a
                            s
                            s
                        
                    
                    *
                    100
                    =
                    0.74
                     
                    w
                    t
                     
                    %
                     
                     
                    L
                    i
                    B
                    O
                    B
                
            

As evident from the above calculations, the borate of Jow (LiBOB) is present in the electrolyte from 0.01 wt% to 2.0 wt%, i.e., 0.74 wt%. This same calculation can be done for the borate of Jow as modified by Heider. For example, Heider teaches each of the four R groups may be a methyl, i.e., LiB(OCH3)4. Thus, the above calculations using the new borate (LiB(OCH3)4, MW = 141.88g/mol) give a borate present in the electrolyte composition in an amount of about 0.54 wt % (0.05 mol x 141.88g/mol = 7.094 g; 89.05 g + 7.094 g + 1200 g + 12 g = 1308.1 g; 7.094 g/1308.1 g x 100% = 0.54 wt %). The mass weight percent of each component of Jow, as modified by Heider and Simon, falls in the range claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I. Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
	The recitation “wherein the composition is liquid at working conditions” is a property and/or function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I., and II. In this case, the prior art teaches all of the claimed structure recited in the claims. Since the structure in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jow, Simon, and Heider, in view of Paik et al. (US 2011/0143204), hereinafter Paik.
Regarding Claim 14, Jow does not teach a tin or silicon comprising anode active material. Paik teaches active materials suitable for anodes in lithium ion batteries include carbon (as taught by Jow), as well as tin alloys and silicon alloys; thus, Paik teaches an anode active material comprising silicon or tin, see e.g., para. [0054]. Paik has recognized equivalence between the carbon material of Jow and the silicon or tin alloy for the same purpose (i.e., active material of the anode). As such, Paik provides strong evidence of obviousness in substituting one for the other in a lithium ion battery environment as an anode material. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958), Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980), see MPEP 2144.06, II. In view of the prior art and the MPEP, it would be obvious to one having ordinary skill in the art to substitute the carbon anode of Jow with the tin alloy or silicon alloy of Paik. Moreover, Paik teaches silicon and tin alloys may be selected as the anode material to influence the resulting voltage of the battery, see e.g., para. [0054]. It would be obvious to one having ordinary skill in the art to utilize an anode active material comprising silicon or tin in the battery of Jow to influence the resulting voltage of the battery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729